Case 2:20-cv-00014-JPJ-PMS Document 35-6 Filed 12/19/20 Page 1 of 1 Pageid#: 202




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               (Big Stone Gap Division)

 MELINDA SCOTT,
                                Plaintiff,

 v.                                                Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                         [Proposed] Order
 SOCIAL SERVICES, et al.,

                                Defendants.



        This matter comes before the Court on the Motion of Joshua Moon for a Partial Stay,

 Protective Order, and Other Relief. For good cause shown, the Court hereby ORDERS:

        1. The Order filed at Dkt. No. 17 conferred no special or unique substantive rights on

           the Plaintiff to engage in discovery, but rather stated neutral principles of law relating

           to her ability to use discovery under the applicable Rules of Civil Procedure. On

           Motion of Mr. Moon, the Court hereby ORDERS that discovery in this matter shall

           not proceed until further order of the Court.

        2. The Court will not entertain any motions from the Plaintiff until after the pending

           Motion to Set Aside Default (Dkt. No. 25) and Motion to Dismiss (Dkt. No. 26) have

           been adjudicated. Defendant Joshua Moon is under no obligation to respond to any

           Plaintiff’s motions until further order of the Court.

                              IT IS SO ORDERED this the __ day of December, 2020.



                                                  _____________________
                                                  Judge, U.S. District Court
